Citation Nr: 1235951	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and depression, claimed as secondary to service-connected right wrist disability.

2.  Entitlement to a disability rating in excess of 10 percent for right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that continued a 10 percent rating for right wrist disability and denied entitlement to service connection for depression.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


REMAND

After review of the record, the Board finds that further evidentiary development is required before adjudication of the Veteran's claims.

Acquired Psychiatric Disability

The Veteran asserts that he is entitled to service connection for acquired psychiatric disability, to include as secondary to the service-connected right wrist disability.  

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Review of the claims file shows that the Veteran was afforded a VA examination for mental disorders in June 2010 in which the examiner diagnosed generalized anxiety disorder.  The examiner opined that it was not at least as likely as not that his condition was due to the service-connected wrist condition.  However, the examiner did not offer an opinion as to whether the claimed disability was chronically worsened, or aggravated, by the Veteran's service-connected right wrist disability.  Under the circumstances, further VA examination is appropriate to obtain an opinion as to aggravation.  

Right Wrist Disability

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected right wrist disability since May 2010.  Moreover, he testified before the undersigned VLJ in June 2011, and submitted correspondence to VA in January 2011, that his disability had increased in severity.

In addition, no recent private treatment records or VA treatment records for the period since November 2009 have been associated with the claims folder.  

Therefore, further development to obtain pertinent treatment records and to afford the Veteran a current examination is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his acquired psychiatric disability and right wrist disability during the period of these claims.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims files.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Then, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present acquired psychiatric disability.  

The claims file and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder.  

Based on the examination and review of the record, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently present acquired psychiatric disability is proximately due to, or aggravated by, the service-connected right wrist disability.  The term "aggravation" means a permanent worsening beyond the natural progression of the disability.  

The rationale for all opinions expressed must also be provided.
4.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected right wrist disability.  

The claims file and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder.  

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected right wrist disability, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



